Citation Nr: 1212617	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  10-03 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for a skin condition, to include as secondary to herbicide exposure. 

3.  Entitlement to service connection for a lumbar spine disability. 


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1967 to January 1969, and served in Vietnam for approximately one year and one month. 

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA), San Juan, the Commonwealth of Puerto Rico, Regional Office (RO), which denied service connection for hypertension, a skin condition (also claimed as a result of herbicide exposure), and a low back disability.  The Veteran disagreed with such denials and subsequently perfected an appeal. 

The Veteran has not selected a representative through a power of attorney.  As such, the Board finds that the Veteran wishes to proceed without representation. 

This case was previously before the Board in April 2011, at which time the Board remanded the claims for further development.  As will be further discussed herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders with regard to the claims for service connection for hypertension and a skin condition and no further action is necessary in this regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to herbicides coincident with service in the Republic of Vietnam. 

2.  Hypertension is not related to any disease, injury, or incident of service, to include exposure to herbicides and was not manifested within one year of service discharge.

3.  A skin condition is not related to any disease, injury, or incident of service, to include exposure to herbicides.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by the Veteran's active duty military service and may not be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2011). 

2.  A skin condition was not incurred in or aggravated by the Veteran's active duty military service and may not be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a January 2009 letter, sent prior to the initial March 2009 rating decision, advised the Veteran of the evidence and information necessary to substantiate his service connection claims, as well as his and VA's respective responsibilities in obtaining such evidence and information.  The letter also addressed alternative evidence that the Veteran could provide in order to demonstrate that his disabilities were related to herbicide exposure.  Additionally, the January 2009 letter advised the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment records and VA and private treatment records have been obtained and considered.  It was found through a database search in 2009 that the Veteran did not have any Social Security Administration disability records.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  In that regard, on remand, the Veteran was given the chance to provide additional records or to submit authorizations to release additional records and he did not reply to that request.  Moreover, the Veteran has already submitted private records he deemed relevant to deciding his appeal.  The RO also requested all available VA treatment records from the San Juan VA facility beginning in 2005 and received all available records.  The Board has also reviewed the Veteran's paperless Virtual VA claims file, a highly secured electronic repository that is used to store and review documents involved in the claims process, and has noted that there are no additional documents in the Virtual VA file not already contained in the paper claims file.  

The Board notes that the Veteran has not been afforded a VA examination with respect to his claims for service connection for hypertension or a skin condition.  However, as will be discussed below, the competent, credible, and probative evidence of record fails to demonstrate evidence of any complaints, treatment, findings, or diagnoses referable to hypertension or a skin condition during service.  Additionally, the first evidence of a diagnosis of hypertension is dated in October 2007 and of a skin condition in January 2011.  Moreover, the Veteran has not alleged a continuity of hypertension or a skin condition since service; rather, he has contended that he is entitled to presumptive service connection based on exposure to herbicides; however, there is no presumptive relationship between hypertension and the Veteran's diagnosed skin condition and herbicide exposure, to include Agent Orange.  Therefore, the Board finds that there is no indication that hypertension or a skin condition, or persistent or recurrent symptoms of such diseases or conditions, may be associated with the Veteran's military service.  Thus, a remand for examinations and/or opinions is not necessary to decide the claims.  See 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances when a VA examination is required). 

The Board notes that the Veteran's claims were remanded in April 2011 in order to obtain outstanding treatment records.  As such directives have been substantially complied with, as discussed in the preceding paragraphs, no further action is necessary in this regard.  See D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

The Veteran contends that his current hypertension and skin condition began in service or were caused by exposure to herbicides in service.  Therefore, he claims that service connection is warranted for hypertension and a skin condition. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include hypertension, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

VA regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period from January 9, 1962, to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  For purposes of applying the presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), the serviceman must have actually been present on the landmass or the inland waters of Vietnam during the Vietnam era.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 or greater with a diastolic blood pressure of less than 90.  38 C.F.R. § 4.104, Note (1) (2011). 

Due to the limited medical evidence of record, the Board will summarize and analyze both claims for service connection concurrently.  

Service treatment records reflect that on December 1966 pre-induction examination, the Veteran's blood pressure was 124/78.  Examination was negative for any diagnosable skin condition or for a diagnosis of high blood pressure or hypertension.  On January 1969 separation examination, the Veteran's blood pressure was 92/62.  There was no noted abnormality of the skin.
Post-service private treatment records reflect that in April 1999, the Veteran's blood pressure was 110/76.  In January 2000, it was 110/70.  In May 2002, it was 150/90.  In July 2003, his blood pressure was 110/80.  VA treatment records reflect that in October 2007, the Veteran was found to have elevated blood pressure, at 190/98.  The assessment was hypertension.  The Veteran was to start medication immediately.  A previous private examination had shown elevated blood pressure.  Examination of the skin at that time showed no lesions or dryness.  In April 2008, there was no indication of any skin condition.  The Veteran's hypertension was considered to be well-controlled with medication.  In January 2009, the Veteran was assessed to have borderline high blood pressure.  He had stopped taking his medication.  In January 2011, the Veteran reported having skin dryness and macular dark lesions.  It was recommended that he visit a private dermatologist for further assessment of coffee brown lesions.  He had very dry skin and a small white lesion that looked like dermaphytosis.  

When reviewing the evidence of record, the Board notes that the Veteran did serve in Vietnam during the Vietnam War, for approximately one year and one month.  Thus, it is presumed that he was exposed to herbicides while in Vietnam.  However, only those diseases associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309(e) will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  Hypertension and the Veteran's contended skin condition, diagnosed as macular lesion and skin dryness with possible dermaphytosis, are not a diseases that have been associated with exposure to herbicide agents.  38 C.F.R. §§ 3.307(a)(6)(iii); 3.307(d), 3.309(e) (2011).   Specifically, there is no indication that the Veteran was diagnosed with chloracne or any covered skin condition.  Accordingly, because the Veteran cannot prevail on the theory of herbicide presumption, the Board will instead adjudicate the claims on a direct basis. 

The Board has also considered whether service connection is warranted for hypertension on a presumptive basis.  However, the record fails to show that the Veteran manifested hypertension to a degree of 10 percent within the one year following his service discharge.  As such, presumptive service connection is not warranted for hypertension.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

In this case, the Veteran's service treatment records do not evidence that hypertension, high blood pressure, or any skin condition was diagnosed in service or on separation examination.  Therefore, the Board finds that chronicity in service is not established in this case.  There is additionally no indication that the Veteran's hypertension or skin condition was caused by his service, including exposure to herbicides in service, as there is no evidence of hypertension or a skin condition in service or for many years following service.  In that regard, there is a lack of continuity of treatment for hypertension or a skin condition in this instance.  Although the Veteran contends that he suffered from high blood pressure in the 1980s, the first indication of high blood pressure is not dated until the early 2000s, more than 35 years following separation from service.  The first indication of a skin condition is not until much later, in 2011.  Thus, despite whether the first indication of high blood pressure was in the 1980s or later, there is still a lack of continuity of symptomatology since service separation in 1969.  Finally, there is no medical nexus of record relating the current hypertension or skin condition with service.  Significantly, the Veteran has not stated how his hypertension and skin condition are related to his service other than as due to herbicide exposure.  Thus, the probative, credible, and competent evidence of record is against the claims for service connection for hypertension and for a skin condition on a direct basis. 

The Board notes that the Veteran has contended on his own behalf that his hypertension and skin condition are related to his military service, to include his exposure to herbicides.  While he is competent to testify as to his hypertensive symptomatology and symptoms of a skin condition, as well as his in-service duties that exposed him to herbicides, he is not competent or qualified, as a layperson, to render an opinion concerning the complex medical relationship between hypertension and a skin condition and exposure to herbicides.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  While the Board acknowledges that the Federal Circuit has held that lay testimony could, in certain circumstances, constitute competent nexus evidence, see Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), in the instant case, the Board finds that the question regarding the potential relationship between hypertension and a skin condition and exposure to herbicides to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, the Board finds the Veteran's statements regarding a nexus between his hypertension and a skin condition and service, including exposure to herbicides, to be of little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Therefore, the Board finds that the Veteran's statements in support of his claims are of lesser probative value.  Consequently, as there is no competent and probative evidence linking the Veteran's hypertension or skin condition to his military service, to include exposure to herbicides, service connection for such disabilities is not warranted. 

Additionally, to the extent that the Veteran has contended that he has experienced hypertension and a skin condition since his service discharge, the Board finds such statements to lack credibility and, therefore, accords no probative weight to such contentions.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

In the instant case, the Board finds the Veteran's statements regarding continuity of symptomatology to be not credible as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest.  While the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, the Board may, however, in the present case, consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). In this regard, the Board notes that there is a lack of evidence of a diagnosis of hypertension or any skin condition for many years following service.  The first indication of such conditions is not until more than 30 to 35 years following separation from service.  Moreover, the records dated in the 1990s do not reflect any indication of a diagnosis of hypertension or a skin condition.  Therefore, the Veteran's current statements, made in connection with his pending claim for VA benefits, that he has hypertension and a skin condition since service, are inconsistent with the contemporaneous evidence.  Therefore, the Veteran's lay assertions of continuity of symptomatology are less credible and persuasive in light of the other evidence of record, and are, in fact, outweighed by this evidence.  Consequently, based on the foregoing evidence, the Board finds that the Veteran's statements regarding continuity of symptomatology to be not credible. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for hypertension and a skin condition, to include as secondary to herbicide exposure.  As such, that doctrine is not applicable in the instant appeal, and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for hypertension, to include as secondary to herbicide exposure,  is denied.

Service connection for a skin condition, to include as secondary to herbicide exposure, is denied. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for service connection for a low back disability so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

The Veteran contends that his low back disability began in service.  Specifically, he contends that his back was injured when continuously carrying heavy rucksacks but that because he could not speak English, he did not seek treatment for his low back while in service.  

Service treatment records reflect only that on January 1969 separation examination, no low back problem were reported and no low back diagnosis was provided. 

Post-service treatment records reflect that in November 1990, the Veteran complained of low back pain that radiated.  There was no numbness in the lower extremities.  An X-ray showed mild scoliosis.  VA treatment records reflect that in October 2007, the Veteran had low back pain.  There was limited range of motion of the back.  He reported having had an acute muscular spasm several years previously and had visited several medical specialists.  In January 2009, the Veteran reported having severe back pain since the previous week.  The pain radiated to his right leg.  The assessment was chronic pain due to disc disease.  A January 2011 MRI showed the presence of disc disease.

In this case, it remains unclear to the Board whether the Veteran's current lumbar spine disability is related to his service or had its onset in service.  In that regard, the Board finds that the Veteran has offered credible testimony that he hurt his back in service while carrying heavy rucksacks but did not seek treatment due to a language barrier.  Moreover, there is evidence of a current back disability with documentation of symptoms that have been present for at least 20 years.  To date, the Veteran has not undergone a VA examination in relation to his claim.  Accordingly, a VA examination and opinion is necessary in order to determine the etiology of his current back disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 


Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any outstanding treatment records relevant to his claim for service connection for a lumbar spine disability.  After securing any necessary authorization from him, obtain all identified treatment records, as well as any available VA treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After the above development has been accomplished, schedule the Veteran for a VA examination to determine whether there is a relationship between his current lumbar spine disability and his period of active service.  The claims file must be reviewed by the examiner and the examination report should note that review.  The examiner should provide the rationale for all opinions provided.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's lumbar spine disability is etiologically related to his period of active service, to include his contended complaints of back pain in service.  In addition to the medical records, the examiner should consider the Veteran's statements regarding his symptoms in service and his statements of continuous symptoms of back problems after service.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim for service connection for a low back disability should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations. 

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly  v. Derwinski, 1 Vet. App. 566, 569 (1991).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


